United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-50272
                        Conference Calendar



JOSE RICARDO RUIZ,

                                    Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 1:04-CV-1074
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Ricardo Ruiz, federal prisoner # 12399-080, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition

challenging his guilty-plea conviction for escape from the

custody of a federal prison camp.   See 18 U.S.C. § 751(a); United

States v. Ruiz, 180 F.3d 675, 676 (5th Cir. 1999).     He argues

that he is entitled to pursue habeas relief under the “savings

clause” of 28 U.S.C. § 2255.   Ruiz has not made the requisite

showing to qualify for the “savings clause” of § 2255.      His


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50272
                                 -2-

challenge to the sentencing court’s application of the Guidelines

is not based on a retroactively applicable Supreme Court decision

which establishes that the offense no longer qualifies as a

violation of law.   See Reyes-Requena v. United States, 243 F.3d

893, 904 (5th Cir. 2001).   Accordingly, the district court’s

dismissal of his § 2241 petition is affirmed.

     Ruiz’s motion for appointment of counsel is denied.

     AFFIRMED; MOTION DENIED.